F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         AUG 17 2000
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MARIO RUSSELL,

           Plaintiff - Appellant,
 vs.                                                   No. 00-2144
                                             (D.C. No. CIV-00-301-LH/WWD)
 JOE WILLIAMS, Warden, Lea County                        (D.N.M.)
 Correctional Facility; GARY
 JOHNSON, Governor, State of New
 Mexico; ROBERT PERRY, Secretary
 of Corrections; NEW MEXICO
 CORRECTIONS DEPARTMENT,
 State of New Mexico; WACKENHUT
 CORRECTIONS CORPORATION, a
 Florida Corporation; LEA COUNTY,
 New Mexico; ATTORNEY GENERAL
 FOR THE STATE OF NEW MEXICO,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
      The facts and issues in this case are identical to those in Rael v. Williams,

No. 00-2145, 2000 WL 1050091 (10th Cir. July 31, 2000). Thus, our decision is

governed by the analysis and conclusions therein.

      Accordingly, we GRANT a certificate of appealability, and AFFIRM the

judgment of the district court as modified to dismiss the claim cognizable under

§ 2241 with prejudice; all other claims contained in the petition are dismissed

without prejudice.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-